DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application has been filed as a divisional application of parent application 16/135,954.  However the language of claim 1 is not consonant in scope with the language of the non-elected claims 1 and 16 from the parent application because in the parent application in claim 1 no mention was made of an account provider providing the transaction card but only that the credential was associated with a generic user identity.  Similarly claim 16 from the parent application recited only that the credentials were associated with a user identity.  Clearly neither of the non-elected claims 1 and 16 from the parent application are being presented in the instant application and the basis for the restriction in the parent application hinged on the generic nature of the transaction card in claims 1 and 16 as opposed to the specific nature of the card that was used in claim 9.  The language of claim 1 of the instant application is now blurring the distinction present in the original claims of the parent application.  Therefore the claims of the instant application are not clearly consonant in scope with the claims of the parent application for which Examiner insisted upon restriction (MPEP § 804.01 (B).  Therefore Examiner is treating this application as a continuation application given the language of claim 1 and not a divisional application.
Priority
Divisional
This application is a divisional application of U.S. application no. 16/135,954 filed on September 19, 2018, now U.S. Patent 10,395,244 (“Parent Application”).  See MPEP §201.06.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on December 2nd 2019 and March 5th, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 (now renumbered as claim 1) of U.S. Patent No. 10,395,244. Although the claims at issue are not identical, they are not patentably distinct from each other because performing the actions of claim 1 of the instant application would also necessarily infringe the performed actions of claim 9 (now renumbered as claim 1) of the issued patent as the only distinction in the claim of the patent are the operations associated with the processing of a payment.  Claim 1 of the instant application is therefore being treated as a broadening claim that is distinct only in the removal of limitations present in the allowed claim from the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 16 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the public key is received from the transaction card, and wherein receiving the public key further comprises: receiving, via the antenna, a key certificate associated with the public key”.  The written disclosure does not teach that the application receives a certificate from the transaction card but only the public key associated with that card (0010, 0027).  Therefore this is being treated as new subject matter. 
Claim 16 recites “receiving, at the application, a key pair for the card”.  Claim 20 contains a similar recitation.  In reviewing the written disclosure no teaching is present regarding the application receiving a key pair for the card as the disclosure teaches only the receiving of the public key from the pair and that the transaction card is the only entity that possesses the corresponding private key (0010, 0027, 0030, 0034, 0038, 0043, 0046, 0049, 0057).  Therefore this is being treated as newly introduced subject matter.  The claim also recites “extracting, by the application, an issuer public key from a public key certificate using a certified public key”.  In reviewing the written disclosure no teaching is present where the application receives a certificate.  Instead the written disclosure only teaches that the application has a certificate authority public key for which the application extracts an issuer public key from the transaction card (0010 and 0027 in which it is presumed that the issuer key must have previously been encrypted 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, 13, 17 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “..sending… a card activation request…receiving… the card activation request… and displaying… the card activation request”.  Claims 9-11, 13, 17 and 18-20 contain similar language.  The language of written disclosure is unclear as to what meaning to attach to the word “activation” as in one sentence of paragraph 0008 the written disclosure recites “For example, in some embodiments, a cardholder can In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 12, 14 and 18 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Lack (U.S. Patent 9,692,87) 
As per claim 1
Lack discloses receiving, by an application associated with a computing device, a first user credential from a user, the first user credential associated with a user of an account having an associated transaction card provided by an account provider (4:58-63 “For example, the first authentication identifier (also referred to simply as first authentication, or as first authentication information) can be a password or Personal 100”, see also 6:48-55, 8:32-41 and 10:46-59)
Lack discloses determining that the first user credential matches a stored user credential, the stored user credential associated with a user identity of the account (4:63-5:7, “The term “keyguard” as used herein refers to a user interface that disables (“locks”) usage of the compute device 100 to prevent interaction with a user, such that a special key combination received from the user, unlikely to be entered accidentally, can be used to unlock the device. In some embodiments, the notification can indicate that the user has cleared the first authentication, and is now able to interact with the compute device 100. A non-limiting example of such a notification is the ACTION_USER_PRESENT action broadcast by Android operating systems after the keyguard is removed due to successful authentication (i.e., meets the first criterion)”
Lack discloses verifying the user identity by: receiving, at the application, a public key of a key pair associated with the transaction card (7:47-58 “For example, the authentication information can include a key pair associated with the authenticating entity 200, and the authentication module 128 can receive the public key from the authenticating entity 200 for purposes of second authentication. Once the association/pairing between the authenticating entity 200 and the compute device 100 is established in this manner (i.e., once the authentication module 128 receives the public key), in some embodiments, the authenticating entity 200 can use the private key for carrying out strong cryptographic authentication when providing the second authentication information to the compute device 100”)
128 is configured to initiate the authentication request from the authenticating entity 200, such as (for example) by broadcasting a request for authentication information, by sending a targeted/unicast request to the authenticating entity, and/or the like”, 7:51-64 “Once the association/pairing between the authenticating entity 200 and the compute device 100 is established in this manner (i.e., once the authentication module 128 receives the public key), in some embodiments, the authenticating entity 200 can use the private key for carrying out strong cryptographic authentication when providing the second authentication information to the compute device 100. In other embodiments, the public/private key pair can be generated by the authentication module 128 or another compute device. In some embodiments, the second authentication information/identifier includes a cryptographic signature, and the authentication module 128 is configured to use the public key to verify the cryptographic signature”)
Lack discloses receiving, at the application and via the antenna, the digital signature (2:26-41 “In some embodiments, an apparatus includes an authentication module implemented as a native application in at least one of a memory or a processor of a mobile device. The apparatus also includes the authentication module configured to, at a first time, disable at least one function of the mobile device and request an authentication identifier from a Near Field Communication (NFC) device associated with 
Lack discloses verifying, by the application, the digital signature using the public key (7:51-8:5)
Lack discloses determining, by the application, to authenticate the user based on the verification of the digital signature and the first user credential matching the stored user credential (2:46-3:3 “The primary lock screen is integrated with an operating system of the mobile device, and the primary lock screen requests a first authentication identifier from a user. The code also includes code to cause the processor to receive an indication of the first authentication identifier, and compare the first authentication identifier to a first criterion associated with the operating system. The code also includes code to cause the processor to send, in response to the indication of the first authentication identifier meeting the first criterion, a signal to remove the primary lock screen. The code also includes code to cause the processor to send, in response to removing the primary lock screen, a signal to display a secondary lock screen. The secondary lock screen is associated with an application not integrated with the operating system of the mobile device. The secondary lock screen requests a second authentication identifier from the user. The code also includes code to cause the processor to receive an indication of the second authentication identifier, and compare 
As per claim 2
Lack discloses wherein the computing device is a mobile device associated with the user (3:4-9)
As per claim 3
Lack discloses wherein the public key is received from the transaction card, and wherein receiving the public key further comprises: receiving, via the antenna, a key certificate associated with the public key (7:47-58)
As per claim 4
Lack discloses wherein the first user credential comprises at least one of biometrics data, an established gesture associated with user recognition, or a username and password combination (4:58-63 “For example, the first authentication identifier (also referred to simply as first authentication, or as first authentication information) can be a password or Personal Identification Number (PIN) entry by a user on a keyguard to unlock the compute device 100”, 6:12-24 “In some embodiments, the first authentication information/identifier is provided via a first input mode, such as via a first I/O interface from the I/O interfaces 180, and the second authentication information/identifier is provided via a second input mode, such as via a second I/O interface from the I/O interfaces 180. In some embodiments, the first input mode and the second input mode the first input mode can be a biometric input such as a fingerprint, and the second input mode can be a touch-screen input, such as via an on-screen keyboard or via a swipe pattern”)
As per claim 5
Lack discloses wherein the user identity comprises at least one of a personal identification number (PIN), a name of the user, an address, or a date of birth (6:48-55, 8:32-41 and 10:46-59)
As per claim 7
Lack discloses responsive to determining that the first user credential matches the stored user credential, providing, through the application, access to one or more first-level user account options of a user account (9:36-56, 10:17-45)
Lack discloses responsive to verifying the digital signature, providing, through the application, access to one or more second-level user account options of the user account (9:36-56, 10:46-64)
As per claims 12 and 18
Lack discloses logging a user onto an application associated with a computing device by: receiving, at the application, a first user credential associated with a user profile of the user, the first user credential comprising at least one of: biometric data, a gesture, or a username and password combination provider (4:58-63 “For example, the first authentication identifier (also referred to simply as first authentication, or as first authentication information) can be a password or Personal Identification Number (PIN) 100”, see also 5:53-61, 6:48-55, 8:32-41 and 10:46-59)
Lack discloses determining, with the application, that the first user credential matches a stored user credential (4:63-5:7)
Lack discloses displaying, on the application, a plurality of user account options (9:36-56, 10:17-45)
Lack discloses receiving, at the application, a user selection of a first-level user account option (9:36-56, 10:17-45)
Lack discloses providing, via the application, access to the first-level user account option (9:36-56, 10:17-45)
Lack discloses receiving, by the application, a user selection of a second-level user account option (9:36-56, 10:17-45)
Lack discloses displaying a request to verify the identity of the user in response to the selection of the second-level user account option (9:36-56, 10:46-64)
Lack discloses verifying the identity of the user by: receiving, by the application, card information from a card (8:18-56, 9:36-56, 10:46-64)
Lack discloses verifying, with the application, that an account-holder of the card is associated with the user profile based on the card information (8:18-56)
Lack discloses providing, by the application, access to the second-level user account option (8:42-56)
As per claim 14
Lack discloses wherein receiving card information further comprises: communicating, using an antenna associated with the computing device, with a radio 128 is configured to initiate the authentication request from the authenticating entity 200, such as (for example) by broadcasting a request for authentication information, by sending a targeted/unicast request to the authenticating entity, and/or the like”, 7:51-64 “Once the association/pairing between the authenticating entity 200 and the compute device 100 is established in this manner (i.e., once the authentication module 128 receives the public key), in some embodiments, the authenticating entity 200 can use the private key for carrying out strong cryptographic authentication when providing the second authentication information to the compute device 100. In other embodiments, the public/private key pair can be generated by the authentication module 128 or another compute device. In some embodiments, the second authentication information/identifier includes a cryptographic signature, and the authentication module 128 is configured to use the public key to verify the cryptographic signature”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lack.
As per claim 8

As per claims 9 and 17
Lack, while disclosing the limitations of claim 7, does not explicitly disclose wherein the user account is a financial account, and the one or more second-level user account options comprises at least one of a payment transfer, a payment request, a personal identification number (PIN) change request, a card activation request, or an address change request.  However as no actual method step is recited in the claim the language is not entitled to patentable weight per MPEP § 2103 (I)(C).  Furthermore as none of the options are acted upon the recitation must also be viewed as being directed toward non-functional descriptive material MPEP § 2111.05 (I)(A) and (B).
Claim Objections
Claim 10, 11, 13, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While Lack discloses generic authentication operations involving a paired user device and transaction card, no teaching is present in Lack regarding the use of the card or the user device as a payment vehicle and explicitly that the activation of the card allows subsequent usage in commercial transactions once a particular level of authentication is reached between 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/Senior Examiner, Art Unit 3685